DETAILED ACTION
This Office Action is responsive to the application filed on March 05, 2021. Claims 1-13 are pending. 
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
Priority
Receipt is acknowledged of certified copies of papers required by 37 CFR 1.55.
Drawings
Figure 1 is objected to because “E” and “F” are reversed in Figure 1. Corrected drawing sheets in compliance with 37 CFR 1.121(d) are required in reply to the Office action to avoid abandonment of the application. Any amended replacement drawing sheet should include all of the figures appearing on the immediate prior version of the sheet, even if only one figure is being amended. The figure or figure number of an amended drawing should not be labeled as “amended.” If a drawing figure is to be canceled, the appropriate figure must be removed from the replacement sheet, and where necessary, the remaining figures must be renumbered and appropriate changes made to the brief description of the several views of the drawings for consistency. Additional replacement sheets may be necessary to show the renumbering of the remaining figures. Each drawing sheet submitted after the filing date of an application must be labeled in the top margin as either “Replacement Sheet” or “New Sheet” pursuant to 37 CFR 1.121(d). If the changes are not accepted by the examiner, the applicant will be notified and informed of any required corrective action in the next Office action. The objection to the drawings will not be held in abeyance.
Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.

Claims 1-13 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor, or for pre-AIA  the applicant regards as the invention.
As to Claims 1-13, the following recitations lack sufficient antecedent basis in their first instance and render the scope of the respective claim(s) indefinite: 
“the radially outer flow boundary” in claim 1 (line 10); 
“the flow into the engine” in claim 1 (line 10); 
“the tips” in claim 1 (line 11); 
“the leading edge of the fan blades” in claim 1 (line 11);
“the tip of the trailing edges of the fan blades” in claim 1 (line 15)
“the trailing edge of the nacelle” in claim 1 (lines 15-16)
“the total axial length of acoustic attenuation material provided to the outer flow boundary” in claim 1 (lines 17-18)
“the axial extent between the tip of the trailing edges of the fan blades and the trailing edge of the nacelle” in claim 1 (lines 18-19)
“the total axial length of acoustic attenuation material provided to the inner flow boundary” in claim 1 (lines 20-21)
“the total axial length of acoustic attenuation material provided to the intake” in claim 1 (line 26); 
“the axial length of the intake” in claim 1 (line 27); 
“the gear ratio” in claim 5; 
“the fan diameter” in claim 6; 
“the rotational speed of the fan” in claim 6; 
“the take-off lateral reference point” in claim 6; 
“the fan tip pressure ratio” in claim 7 (lines 1-2); 
“the fan exit” in claim 7 (line 2); 
“the fan inlet” in claim 7 (line 4); 
“the ratio of the mean total pressure of the flow at the fan exit…” in claim 7 (2-3); 
“the mean total pressure of the flow at the fan inlet” in claim 7 (lines 3-4); 
“the take-off lateral reference point” in claim 7 (lines 4-5);
“the radially outer flow boundary” in claim 12 (line 11); 
“the flow into the engine” in claim 12 (lines 11-12); 
“the tips” in claim 12 (line 12); 
“the leading edge of the fan blades” in claim 12 (line 12);
“the tip of the trailing edges of the fan blades” in claim 12 (line 16)
“the trailing edge of the nacelle” in claim 12 (lines 16-17)
“the total axial length of acoustic attenuation material provided to the outer flow boundary” in claim 12 (lines 18-19)
“the axial extent between the tip of the trailing edges of the fan blades and the trailing edge of the nacelle” in claim 12 (lines 19-20)
“the total axial length of acoustic attenuation material provided to the inner flow boundary” in claim 12 (lines 21-22)
“the total axial length of acoustic attenuation material provided to the intake” in claim 1 (line 27); 
“the axial length of the intake” in claim 12 (line 28); and 
“the rear of the engine” in claim 12 (line 33). 

NOTE: a recitation of an inherent characteristic of an earlier recitation does not require an additional antecedent, where it is clear what is being referenced (e.g., recitation of "an ellipse" would provide antecedent basis for "an ellipse having a major diameter" because there can be no dispute that mathematically an inherent characteristic of an ellipse is a major diameter). However, where a recitation of a characteristic is such that it raises question as to what characteristic is being referred to absent a proper antecedent, the claim is indefinite. 



As to Claims 1-5, 7-10 and 13, the term "optionally" as recited in the following instances renders the claim indefinite because it is unclear whether the limitations are intended to further limit the claim:
“optionally 1.1 to 2.3, optionally 1.2 to 2.1, optionally 1.3 to 2, optionally 1.4 to 1.8, optionally on the order of 1.6” in claim 1; 
“optionally, 0.45 to 0.65, optionally 0.5 to 0.6” in claim 2;  
“optionally, 0.6 to 0.9, optionally 0.7 to 0.8.” in claim 3; 
“optionally 1.2 to 2.1, optionally 1.3 to 2, optionally 1.4 to 1.8, optionally on the order of 1.6” in claim 4; 
“optionally 3.2 to 4.2, optionally 3.3 to 3.8” in claim 5; 
“optionally 1.35 to 1.45” in claim 7; 
“optionally 80 to 140 rotor blades” in claim 8; 
“optionally in the range of from 85 to 120 rotor blades” in claim 9; 
“optionally in the range of from 80 to 120 rotor blades” in claim 10; and 
“optionally 1.1 to 2.3, optionally 1.2 to 2.1, optionally 1.3 to 2, optionally 1.4 to 1.8, optionally on the order of 1.6” in claim 13.

As to Claim 9, “the average number of rotor blades in a rotor stage of the turbine” renders the claim indefinite. It is unclear if it requires to be the average of: (i) one rotor stage; (ii) more than one rotor stage; or (iii) all rotor stages of the turbine. 

Prior Art Relied Upon
This action references the following issued US Patents and/or Patent Application Publications:
US PATENT or PUBLICATION NUMBER
HEREINAFTER
2018/0223693
“SUCIU”
2018/0252166
“POINTON”
9,017,037
“BALTAS”



This action references the following non-patent documents:
AUTHOR OR EDITOR
TITLE (DATE), 
PUBLISHER, 
EDITION
CHAPTERS / PAGES
COPY
HEREINAFTER
CORNELL
EXPERIMENTAL QUIET ENGINE PROGRAM – SUMMARY REPORT (1975), 
NASA, 
NASA CR-2519
ALL
PROVIDED
“CORNELL”
See Pub.
Training Manual AIRBUS A320 (2016), 
Technical Training LATAM S.A., 
ATA 71-80 POWER PLANT P&W 1100 NEO
Chapter 2
PROVIDED
“A320”


Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 1-4 and 11-13 are rejected under 35 U.S.C. 103 as being unpatentable over SUCIU in view of CORNELL.  

    PNG
    media_image1.png
    595
    830
    media_image1.png
    Greyscale


    PNG
    media_image2.png
    692
    1150
    media_image2.png
    Greyscale

As to Claim 1, SUCIU teaches a gas turbine engine 20 (Figs. 1-2) for an aircraft comprising: an engine core (engine core within core cowing 66)  comprising a turbine 46, a compressor 44, and a core shaft 40 connecting the turbine to the compressor; a fan 42 located upstream of the engine core, the fan comprising a plurality of fan blades; a gearbox 48 that receives an input from the core shaft and outputs drive to the fan so as to drive the fan at a lower rotational speed than the core shaft (¶0033); a bypass duct (bypass duct between nacelle 64 and cowling 66 in Figure 2) defined between an inner flow boundary formed by the engine core (by cowling 66) and an outer flow boundary formed by a nacelle (nacelle 64); and an intake 68 defined as the radially outer flow boundary of the flow into the engine upstream of the tips of the leading edge of the fan blades (Figs. 1-2; ¶¶0037-0038), wherein: a bypass noise attenuation proportion L is defined as: L = (J+H)/(2*G) where: G is the axial length between the tip of the trailing edges of the fan blades and the trailing edge of the nacelle; H is the total axial length of acoustic attenuation material provided to the outer flow boundary of the bypass duct over the axial extent between the tip of the trailing edges of the fan blades and the trailing edge of the nacelle; and J is the total axial length of acoustic attenuation material provided to the inner flow boundary of the bypass duct over the axial extent between the tip of the trailing edges of the fan blades and the trailing edge of the nacelle; an intake noise attenuation proportion K is defined as: K = E/F where: E is the total axial length of acoustic attenuation material provided to the intake; and F is the axial length of the intake; and a forward to rearward noise attenuation proportion M, where: M = K/L (inherent). However, SUCIU fails to teach the forward to rearward noise attenuation proportion M (K/L) is in the range of from 0.8 to 2.5. 
	CORNELL teaches an analogous engine (Figure 38a) which has been annotated in Image 2 above, wherein bypass noise attenuation with acoustic material is added to the intake, the inner flow boundary and the outer flow boundary for noise attenuation. In view of pages 96-106, one of ordinary skill would have understood providing the walls of SUCIU with noise attention material according to proportions shown by CORNELL would have suppressed engine noise below that experienced without suppression (“hardwall”). In the instant case, the description of the engine be relied on, in combination with the Figures shown, would reasonably teach one of ordinary skill in the art that such proportions of acoustic liners would advantageously significantly reduce perceived noise levels (see Table XXII, page 106 as well as pages 96-100). In re Wright, 569 F.2d 1124, 1127-28, 193 USPQ 332, 335-36 (CCPA 1977). Accordingly, it would have been obvious to one having ordinary skill in the art prior to the effective filing date of the claimed invention obvious to provide the engine of SUCIU such that it has bypass noise attenuation with acoustic material is added to the intake, the inner flow boundary and the outer flow boundary for noise attenuation as shown in CORNELL Figure 38(a), such that
	L = 0.541 = (1.64 + 2.49) / (2*3.82)
	K = 0.839 = (1.2 / 1.43)
	M = 1.552 
At the time of the invention, there was a recognized design need and  market pressure in the art to reduce noise, with a finite number of identified, predictable potential solutions (adding acoustic material with or with splitters), and one of ordinary skill in the art could have pursued the known potential solutions with a reasonable expectation of success (CORNELL pages 96-106).  Thus, providing SUCIU such that L = 0.541, K = 0.839 and M = 1.552 would have been "obvious to try" for one of ordinary skill in the art and therefore would have been obvious extension of prior art teachings, KSR Int'l Co. v. Teleflex Inc., 550 U.S. 398, 415-421, 82 USPQ2d 1385, 1395-97 (2007) in an effort to reduce noise. See MPEP § 2143 (I) E. 
Re Claim 2, SUCIU in view of CORNELL teaches the gas turbine engine according to claim 1, wherein: the bypass noise attenuation proportion L is in the range of from 0.4 to 0.7 (see Claim 1 above), optionally, 0.45 to 0.65, optionally 0.5 to 0.6. 
Re Claim 3, SUCIU in view of CORNELL teaches the gas turbine engine according to claim 1, wherein: the intake noise attenuation proportion K is in the range of from 0.55 to 0.95 (see Claim 1 above), optionally, 0.6 to 0.9, optionally 0.7 to 0.8. 
Re Claim 4, SUCIU in view of CORNELL teaches the gas turbine engine according to claim 1, wherein the forward to rearward noise attenuation proportion M is in the range of from 1.1 to 2.3 (see claim 1 above), optionally 1.2 to 2.1, optionally 1.3 to 2, optionally 1.4 to 1.8, optionally on the order of 1.6. 
Re Claim 11, SUCIU in view of CORNELL teaches the gas turbine engine according to claim 1. SUICU futher teaches the turbine is a first turbine, the compressor is a first compressor, and the core shaft is a first core shaft; the engine core further comprises a second turbine 54, a second compressor 52, and a second core shaft 50 connecting the second turbine to the second compressor; and the second turbine, second compressor, and second core shaft are arranged to rotate at a higher rotational speed than the first core shaft (¶¶0033-0034). 
Re Claims 12-13, SUCIU teaches a method of operating a gas turbine engine 20 (Figs. 1-2) attached to an aircraft, the engine comprising: an engine core (engine core within core cowing 66)  comprising a turbine 46, a compressor 44, and a core shaft 40 connecting the turbine to the compressor; a fan 42 located upstream of the engine core, the fan comprising a plurality of fan blades; a gearbox 48 that receives an input from the core shaft and outputs drive to the fan so as to drive the fan at a lower rotational speed than the core shaft (¶0033); a bypass duct (bypass duct between nacelle 64 and cowling 66 in Figure 2) defined between an inner flow boundary formed by the engine core (by cowling 66) and an outer flow boundary formed by a nacelle (nacelle 64); and an intake 68 defined as the radially outer flow boundary of the flow into the engine upstream of the tips of the leading edge of the fan blades (Figs. 1-2; ¶¶0037-0038), wherein: a bypass noise attenuation proportion L is defined as: L = (J+H)/(2*G) where: G is the axial length between the tip of the trailing edges of the fan blades and the trailing edge of the nacelle; H is the total axial length of acoustic attenuation material provided to the outer flow boundary of the bypass duct over the axial extent between the tip of the trailing edges of the fan blades and the trailing edge of the nacelle; and J is the total axial length of acoustic attenuation material provided to the inner flow boundary of the bypass duct over the axial extent between the tip of the trailing edges of the fan blades and the trailing edge of the nacelle; an intake noise attenuation proportion K is defined as: K = E/F where: E is the total axial length of acoustic attenuation material provided to the intake; and F is the axial length of the intake; and a forward to rearward noise attenuation proportion M, where: M = K/L (inherent) and wherein, the method comprises using the gas turbine engine to provide thrust to the aircraft. However, SUCIU fails to teach the forward to rearward noise attenuation proportion M (K/L) is in the range of from 0.8 to 2.5.
CORNELL teaches an analogous engine (Figure 38a) which has been annotated in Image 2, wherein bypass noise attenuation with acoustic material is added to the intake, the inner flow boundary and the outer flow boundary for noise attenuation. In view of pages 96-106, one of ordinary skill would have understood providing the walls of SUCIU with noise attention material according to proportions shown by CORNELL would have suppressed engine noise below that experienced without suppression (“hardwall”) and wherein a method of operating the engine comprises using the gas turbine engine to provide thrust to the aircraft for taking off from a runway, during which: air is drawn into the front of the engine and exhausted from the rear of the engine in the form of a jet; and during the take-off from the runway (PP. 96-106), the forward to rearward noise attenuation proportion M is in the range of from 0.8 to 2.5 (discussed further hereafter).   In the instant case, the description of the engine be relied on, in combination with the Figures shown, would reasonably teach one of ordinary skill in the art that such proportions of acoustic liners would advantageously significantly reduce perceived noise levels during takeoff from a runway in accordance with FAR-36 (see Table XXII, page 106 as well as pages 96-100). In re Wright, 569 F.2d 1124, 1127-28, 193 USPQ 332, 335-36 (CCPA 1977). Accordingly, it would have been obvious to one having ordinary skill in the art prior to the effective filing date of the claimed invention obvious to provide the engine of SUCIU such that it has bypass noise attenuation with acoustic material is added to the intake, the inner flow boundary and the outer flow boundary for noise attenuation as shown in CORNELL Figure 38(a), such that during the take-off from the runway, the forward to rearward noise attenuation proportion
	M = 1.552, and 
 L = 0.541 = (1.64 + 2.49) / (2*3.82)
	K = 0.839 = (1.2 / 1.43)
At the time of the invention, there was a recognized design need and  market pressure in the art to reduce noise, with a finite number of identified, predictable potential solutions (adding acoustic material with or with splitters), and one of ordinary skill in the art could have pursued the known potential solutions with a reasonable expectation of success (CORNELL pages 96-106).  Thus, providing SUCIU such that L = 0.541, K = 0.839 and M = 1.552 wherein the method of operating the engine comprises using the gas turbine engine to provide thrust to the aircraft for taking off from a runway, during which: air is drawn into the front of the engine and exhausted from the rear of the engine in the form of a jet; and during the take-off from the runway, the forward to rearward noise attenuation proportion M is in the range of from 0.8 to 2.5 (optionally 1.1 to 2.3, optionally 1.2 to 2.1, optionally 1.3 to 2, optionally 1.4 to 1.8, optionally on the order of 1.6)  would have been "obvious to try" for one of ordinary skill in the art and therefore would have been obvious extension of prior art teachings, KSR Int'l Co. v. Teleflex Inc., 550 U.S. 398, 415-421, 82 USPQ2d 1385, 1395-97 (2007) in an effort to reduce noise. See MPEP § 2143 (I) E. 
Claims 5-6 is rejected under 35 U.S.C. 103 as being unpatentable over SUCIU in view of CORNELL as applied above, further in view of POINTON. 
Re Claim 5, SUCIU in view of CORNELL teaches the gas turbine engine according to claim 1, but as discussed so far fails to teach wherein the gear ratio of the gearbox is in the range of from 3 to 5, optionally 3.2 to 4.2, optionally 3.3 to 3.8. POINTON teaches providing the gear ratio of the gearbox is in the range of from 3 to 5, optionally 3.2 to 4.2, optionally 3.3 to 3.8 (¶¶0044-0045). It would have been obvious to one having ordinary skill in the art prior to the effective filing date of the claimed invention to provide the gear ratio of the gearbox is in the range of from 3 to 5, optionally 3.2 to 4.2, optionally 3.3 to 3.8 to drive the fan and turbine nearer their optimal speeds and/or reduce core engine diameter and/or loading (¶0008). 
Re Claim 6, SUCIU in view of CORNELL teaches the gas turbine engine according to claim 1, but as discussed so far fails to teach the fan diameter is in the range of from 320 cm to 400 cm and the rotational speed of the fan at the take-off lateral reference point is in the range of from 1300 rpm to 1800 rpm. 
POINTON further teaches providing the fan diameter is in the range of from 320 cm to 400 cm (150 inches = 381 cm) (¶0008). It would have been obvious to one having ordinary skill in the art prior to the effective filing date of the claimed invention to provide the fan so it the fan diameter is in the range of from 320 cm to 400 cm to provide high level of thrust (POINTON ¶0044). 
The recitation “the rotational speed of the fan at the take-off lateral reference point is in the range of from 1300 rpm to 1800 rpm” is a functional recitation of intended use and has been accorded little patentable weight. It has been held that “[A]pparatus claims cover what a device is, not what a device does.” Hewlett-Packard Co. v. Bausch & Lomb Inc., 909 F.2d 1464, 1469, 15 USPQ2d 1525, 1528 (Fed. Cir. 1990) (emphasis in original) and “While features of an apparatus may be recited either structurally or functionally, claims directed to an apparatus must be distinguished from the prior art in terms of structure rather than function.” In re Schreiber, 128 F.3d 1473, 1477-78, 44 USPQ2d 1429, 1431-32 (Fed. Cir. 1997). See MPEP § 2114. 
Moreover, POINTON characterizes fan speed as a result effective variable, routinely optimized through gear ratio selection for given application (¶0008). Therefore, it would have been obvious to one of ordinary skill in the art at the time of invention to the engine such that the rotational speed of the fan at the take-off lateral reference point is in the range of from 1300 rpm to 1800 rpm, since it has been held that where the general conditions of a claim are disclosed in the prior art, it is not inventive to discover the optimum or workable ranges [of a result effective variable] by routine experimentation. In re Antonie, 559 F.2d 618, 195 USPQ 6 (CCPA 1977), MPEP § 2144.05 II (B), and In re Aller, 220 F.2d 454, 456, 105 USPQ 233, 235 (CCPA 1955), MPEP § 2144.05 II (A).
Claim 7 is rejected under 35 U.S.C. 103 as being unpatentable over SUCIU in view of CORNELL as applied above, further in view of BALTAS. 
Re Claim 7, SUCIU in view of CORNELL teaches the gas turbine engine according to claim 1, but as discussed so far fails to teach the fan tip pressure ratio, defined as the ratio of the mean total pressure of the flow at the fan exit that subsequently flows through the bypass duct to the mean total pressure of the flow at the fan inlet, is in the range of from 1.25 to 1.5, optionally 1.35 to 1.45, at the take-off lateral reference point. 
The recitation “the fan tip pressure ratio, defined as the ratio of the mean total pressure of the flow at the fan exit that subsequently flows through the bypass duct to the mean total pressure of the flow at the fan inlet, is in the range of from 1.25 to 1.5, optionally 1.35 to 1.45, at the take-off lateral reference point” ” is a functional recitation of intended use and has been accorded little patentable weight. It has been held that “[A]pparatus claims cover what a device is, not what a device does.” Hewlett-Packard Co. v. Bausch & Lomb Inc., 909 F.2d 1464, 1469, 15 USPQ2d 1525, 1528 (Fed. Cir. 1990) (emphasis in original) and “While features of an apparatus may be recited either structurally or functionally, claims directed to an apparatus must be distinguished from the prior art in terms of structure rather than function.” In re Schreiber, 128 F.3d 1473, 1477-78, 44 USPQ2d 1429, 1431-32 (Fed. Cir. 1997). See MPEP § 2114. 
Further, BALTAS teaches the fan tip pressure ratio, defined as the ratio of the mean total pressure of the flow at the fan exit that subsequently flows through the bypass duct to the mean total pressure of the flow at the fan inlet, is in the range of from 1.25 to 1.5, optionally 1.35 to 1.45 (Table 1, pressure ratio – see span 100% where pressure ratio = 1.400) (see also 5:1-44). It would have been obvious to one having ordinary skill in the art prior to the effective filing date of the claimed invention to provide  the engine such that the fan tip pressure ratio, defined as the ratio of the mean total pressure of the flow at the fan exit that subsequently flows through the bypass duct to the mean total pressure of the flow at the fan inlet, is in the range of from 1.25 to 1.5, optionally 1.35 to 1.45, at the take-off lateral reference point, to control engine noise and performance (2:1-5, 5:1-44). 
Claims 8-10 are rejected under 35 U.S.C. 103 as being unpatentable over SUCIU in view of CORNELL as applied above, further in view of A320. 
Re Claim 8, SUCIU in view of CORNELL teaches the gas turbine engine according to claim 1. SUCIU further teaches the turbine that drives the fan via the gearbox comprises at least two axially separated rotor stages but as discussed so far fails to teach each and every one of the rotor stages of the turbine that drives the fan via the gearbox comprises in the range of from 60 to 140 rotor blades, optionally 80 to 140 rotor blades. 
A320 teaches each and every one of the rotor stages of the turbine that drives the fan via the gearbox comprises in the range of from 60 to 140 rotor blades, optionally 80 to 140 rotor blades (Chapter 2, p. 8). Low pressure turbine is a three stage turbine where 84 blades in the first stage, 86 blades in the second stage and 78 blades in the third stage. It would have been obvious to one having ordinary skill in the art prior to the effective filing date of the claimed invention to provide the engine such that each and every one of the rotor stages of the turbine that drives the fan via the gearbox comprises in the range of from 60 to 140 rotor blades, optionally 80 to 140 rotor blades, in order to change energy from combustion gas into torque for driving the low pressure compressor and fan (A320, Chapter 2 page 8). 
Re Claim 9, SUCIU in view of CORNELL teaches the gas turbine engine according to claim 1. SUCIU further teaches the turbine that drives the fan via the gearbox comprises at least two axially separated rotor stages but as discussed so far fails to teach the average number of rotor blades in a rotor stage of the turbine that drives the fan via the gearbox is in the range of from 65 to 120 rotor blades, optionally in the range of from 85 to 120 rotor blades. 
A320 teaches the average number of rotor blades in a rotor stage of the turbine that drives the fan via the gearbox is in the range of from 65 to 120 rotor blades, optionally in the range of from 85 to 120 rotor blades (Chapter 2, p. 8). Low pressure turbine is a three stage turbine where 84 blades in the first stage, 86 blades in the second stage and 78 blades in the third stage. It would have been obvious to one having ordinary skill in the art prior to the effective filing date of the claimed invention to provide the engine such that the average number of rotor blades in a rotor stage of the turbine that drives the fan via the gearbox is in the range of from 65 to 120 rotor blades, optionally in the range of from 85 to 120 rotor blades, in order to change energy from combustion gas into torque for driving the low pressure compressor and fan (A320, Chapter 2 page 8).
Re Claim 10, SUCIU in view of CORNELL teaches the gas turbine engine according to claim 1. SUCIU further teaches the turbine that drives the fan via the gearbox comprises at least two axially separated rotor stages but as discussed so far fails to teach the number of rotor blades in the most axially rearward turbine rotor stage of the turbine that drives the fan via the gearbox is in the range of from 60 to 120 rotor blades, optionally in the range of from 80 to 120 rotor blades. 
A320 teaches the number of rotor blades in the most axially rearward turbine rotor stage of the turbine that drives the fan via the gearbox is in the range of from 60 to 120 rotor blades, optionally in the range of from 80 to 120 rotor blades (Chapter 2, p. 8). Low pressure turbine is a three stage turbine where 84 blades in the first stage, 86 blades in the second stage and 78 blades in the third stage. It would have been obvious to one having ordinary skill in the art prior to the effective filing date of the claimed invention to provide the engine such that the number of rotor blades in the most axially rearward turbine rotor stage of the turbine that drives the fan via the gearbox is in the range of from 60 to 120 rotor blades, optionally in the range of from 80 to 120 rotor blades, in order to change energy from combustion gas into torque for driving the low pressure compressor and fan (A320, Chapter 2 page 8).
Double Patenting
The nonstatutory double patenting rejection is based on a judicially created doctrine grounded in public policy (a policy reflected in the statute) so as to prevent the unjustified or improper timewise extension of the “right to exclude” granted by a patent and to prevent possible harassment by multiple assignees. A nonstatutory double patenting rejection is appropriate where the conflicting claims are not identical, but at least one examined application claim is not patentably distinct from the reference claim(s) because the examined application claim is either anticipated by, or would have been obvious over, the reference claim(s). See, e.g., In re Berg, 140 F.3d 1428, 46 USPQ2d 1226 (Fed. Cir. 1998); In re Goodman, 11 F.3d 1046, 29 USPQ2d 2010 (Fed. Cir. 1993); In re Longi, 759 F.2d 887, 225 USPQ 645 (Fed. Cir. 1985); In re Van Ornum, 686 F.2d 937, 214 USPQ 761 (CCPA 1982); In re Vogel, 422 F.2d 438, 164 USPQ 619 (CCPA 1970); In re Thorington, 418 F.2d 528, 163 USPQ 644 (CCPA 1969).
A timely filed terminal disclaimer in compliance with 37 CFR 1.321(c) or 1.321(d) may be used to overcome an actual or provisional rejection based on nonstatutory double patenting provided the reference application or patent either is shown to be commonly owned with the examined application, or claims an invention made as a result of activities undertaken within the scope of a joint research agreement. See MPEP § 717.02 for applications subject to examination under the first inventor to file provisions of the AIA  as explained in MPEP § 2159. See MPEP § 2146 et seq. for applications not subject to examination under the first inventor to file provisions of the AIA . A terminal disclaimer must be signed in compliance with 37 CFR 1.321(b). 
The USPTO Internet website contains terminal disclaimer forms which may be used. Please visit www.uspto.gov/patent/patents-forms. The filing date of the application in which the form is filed determines what form (e.g., PTO/SB/25, PTO/SB/26, PTO/AIA /25, or PTO/AIA /26) should be used. A web-based eTerminal Disclaimer may be filled out completely online using web-screens. An eTerminal Disclaimer that meets all requirements is auto-processed and approved immediately upon submission. For more information about eTerminal Disclaimers, refer to www.uspto.gov/patents/process/file/efs/guidance/eTD-info-I.jsp.
Claims 1, 5, 7-13 are rejected on the ground of nonstatutory double patenting as being unpatentable over claims 1-29 of U.S. Patent No. 10,975,802. Although the claims at issue are not identical, they are not patentably distinct from each other because the claims of ‘802 teach or suggest every limitation of the at issue claims to one of ordinary skill.
Claims 1-13 rejected on the ground of nonstatutory double patenting as being unpatentable over claims 1-18 of U.S. Patent No. 11,168,611. Although the claims at issue are not identical, they are not patentably distinct from each other because the claims of ‘611 teach or suggest every limitation of the at issue claims to one of ordinary skill.
Correspondence
Any inquiry concerning this communication or earlier communications from the examiner should be directed to JASON H DUGER whose telephone number is (313) 446-6536. The examiner can normally be reached on 8:30a to 4:30p Monday through Friday. 
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, EHUD GARTENBERG can be reached on (571) 272-4828. The fax phone number for the organization where this application or proceeding is assigned is (571) 273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system. Status information for published applications may be obtained from either Private PAIR or Public PAIR. Status information for unpublished applications is available through Private PAIR only. For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.
JASON H DUGER
PRIMARY EXAMINER, ART UNIT 3741
PHONE (313) 446 6536
FAX 	  (571) 270 9083


DATE 
June 4, 2022
                                                                                                                                                                                                   

/JASON H DUGER/Primary Examiner, Art Unit 3741